Citation Nr: 0415364	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-04 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an irregular 
heartbeat.

2.  Entitlement to service connection for gastroesophageal 
reflux disease.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to June 
1994.  He also had periods of active and inactive duty for 
training while serving in the reserves from 1994 to 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which denied service connection for 
gastroesophageal reflux disease, and denied the veteran's 
application to reopen a claim for service connection for a 
heart condition.

The Board noted that at the veteran's December 2003 
videoconference hearing, he raised claims for service 
connection for carpal tunnel syndrome, ulnar nerve 
entrapment, muscle spasms, cramps, fatigue, poor healing, 
headaches, and a skin disorder and dry scalp, to include as 
due to an undiagnosed illness.  38 C.F.R. § 3.317 (2003).  He 
also seeks service connection for an irregular heartbeat and 
gastrointestinal symptoms due to an undiagnosed illness, 
based upon his Persian Gulf War service, whereas at prior 
times he has sought direct service connection for heart 
disease and gastroesophageal reflux disease.  While this 
recent assertion is not a vehicle to reopen a claim for 
service connection based on a new theory of entitlement see 
Ashford v. Brown, 10 Vet. App. 120 (1997)), the application 
to reopen the claim must be remanded to the RO for 
consideration of 38 C.F.R. § 3.317.  This matter is addressed 
in the remand appended to this decision.  

The decision below is limited to service connection for 
gastroesophageal reflux disease, a diagnosed disease.  The 
matter of service connection for gastrointestinal symptoms 
due to an undiagnosed illness, and the raised claims for 
service connection for carpal tunnel syndrome, ulnar nerve 
entrapment, muscle spasms, cramps, fatigue, poor healing, 
headaches, and a skin disorder and dry scalp, to include as 
due to an undiagnosed illness, are referred to the RO for 
appropriate action.


FINDINGS OF FACT

There are no service medical records that indicate that the 
veteran's gastroesophageal reflux disease began during active 
service or active duty for training, nor are there any post-
service medical records that link his current condition to an 
incident of service; the latter evidence indicates that the 
veteran's gastroesophageal reflux disease began after 
service.


CONCLUSION OF LAW

Gastroesophageal reflux disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the August 1995 and October 2001 rating 
decisions, the January 2003 Decision Review Officer Decision 
and Statement of the Case, and letters sent to the veteran by 
the RO, adequately informed him of the information and 
evidence needed to substantiate his claim for service 
connection for gastroesophageal reflux disease, and complied 
with VA's notification requirements.  The Statement of the 
Case set forth the laws and regulations applicable to the 
veteran's claim.  Further, letters from the RO to the veteran 
dated September 2000, April 2002, and March 2003 informed him 
of the types of evidence that would substantiate his claim; 
that he could obtain and submit private evidence in support 
of his claim; and that he could have the RO obtain VA and 
private evidence if he completed the appropriate medical 
releases for any private evidence he wanted the RO to obtain.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  VCAA 
notice was not provided to the veteran before the RO decision 
that was the subject of this appeal.  However, the RO did 
provide VCAA notice to the veteran in its Decision Review 
Officer Decision and Statement of the Case issued in January 
2003.  The RO again notified the veteran of the VA's duty to 
assist in March 2003.   

The Pelegrini Court did not address whether, and, if so, how, 
the Secretary can properly cure a defect in the timing of the 
notice; however, it did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that VCAA notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In the January 2003 Statement of the Case, which 
contained VCAA notice, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal was still 
pending a Travel Board Video-Conference, the RO informed him 
that he could submit additional evidence.  Finally, in an 
August 2003 letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
 
As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See 38 C.F.R. § 20.1102; see also 
Bernard, supra.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by September 2000, March 2003, and August 2003 
letters and asked him to identify all medical providers who 
treated him for gastroesophageal reflux disease.  The RO has 
obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In considering the veteran's claim for service connection for 
gastroesophageal reflux disease, the veteran was afforded VA 
examinations in December 1994 and January 2001.  The former 
examination did not show gastroesophageal reflux disease; 
gastrointestinal examination at that time was normal, and it 
was noted on the latter examination that the disease in 
question began in 1996, after the veteran's separation from 
service.  The Board finds that there is sufficient medical 
evidence of record to adjudicate this appeal without seeking 
an additional medical opinion.  In view of the foregoing, to 
include the absence of any pertinent abnormal findings 
recorded during active service or active duty for training, 
there is no duty to provide an examination or seek a medical 
opinion with regard to the claim for service connection for 
gastroesophageal reflux disease.  Id.; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003).

Background

The veteran filed a claim for service connection for 
gastroesophageal reflux disease (GERD) in August 2000.  

The veteran's service medical records do not show any 
complaints, symptoms, diagnoses, or treatment for GERD.  His 
November 1993 separation examination shows that his abdomen 
and endocrine system were deemed normal.  When asked to 
complete a medical history, the veteran indicated (by checked 
box) that he has never had any stomach, liver, or intestinal 
problems. 

The veteran underwent a VA medical examination in December 
1994 in conjunction with his claim for service connection a 
bilateral knee disability.  However, the VA examination was 
not limited solely to his knees.  The veteran did not present 
any complaints of GERD or any other intestinal problems at 
that time.  Examination of the veteran's abdomen revealed 
that his liver, spleen, and kidneys were nonpalatable.  There 
were no masses, tenderness, or rigidity.  The bowel tones 
were active.  The clinician did not assess any findings 
related to any esophageal or other upper gastrointestinal 
disorder.  
   
The first indication of any upper gastrointestinal problems 
arose in February 1996 (approximately 20 months after 
service), when an upper gastrointestinal series (UGI) showed 
evidence of mild GERD.  The veteran later noted that he 
suffered from GERD in an April 1996 medical history given to 
the Medical Board.   There are no post-service medical 
records showing treatment.  

The veteran underwent another VA examination in January 2001 
in which the clinician noted that the veteran's GERD started 
in 1996, and he has not sought treatment since.  He 
complained of an acid sensation in his throat like heartburn 
approximately once a month.  Examination of the abdomen 
showed that bowel sounds were active and normal.  There was 
no evidence of masses or tenderness.  The liver was normal 
and non-tender.  The clinician assessed the veteran with GERD 
with minimal complaints.  

The veteran stated in his December 2003 videoconference that 
his stomach problems began shortly before discharge from 
service and that they have gotten progressively worse over 
time.  He said that he currently gets heartburn, and coughs 
up stomach fluids.  He has also had problems with diarrhea.  
After he was discharged in 1994, he had bouts where he had 
diarrhea and stomach cramps so bad that all he could do was 
lay on the floor and scream.  He now takes fiber supplements 
that calm it down a bit.  He stated that he gets bouts of 
diarrhea once every month to month and a half.      


Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6 (2002).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  




Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997)

The service medical records do not show any complaints, 
symptoms, diagnoses, or treatment for GERD.  His November 
1993 separation examination shows that his abdomen and 
gastrointestinal system were clinically evaluated as normal.  
The veteran indicated (by checked box) that he has never had 
any stomach, liver, or intestinal problems.  There was no 
indication of any intestinal problems when the veteran 
reported for a VA medical examination in December 1994 (six 
months post-service).  The Board has considered the veteran's 
testimony that he his stomach problems began shortly before 
his June 1994 discharge from service.  As noted above, as a 
layman, the veteran is not competent to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu, 
supra.  

The medical evidence is negative for any signs of GERD until 
approximately 20 months after service (February 1996) when 
the veteran underwent a UGI.  Furthermore, there are no 
records of treatment since then.  When the VA clinician 
examined the veteran in January 2001, his complaints were 
deemed minimal, and the clinician found no objective evidence 
of any esophageal or intestinal disorder.  In the absence of 
medical evidence of GERD, there may be no service connection.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  

In sum, the veteran has no medical records that support his 
contention that his condition began in service, nor are there 
any post-service medical records that link his claimed 
current condition to an incident of service. 

The Board has considered the representative's request made at 
a personal hearing on appeal before the undersigned for a 
remand to consider this claim on the basis of being due to an 
undiagnosed illness.  However, unlike an irregular heart 
rate, GERD is a recognized diagnosis.  Accordingly, 38 C.F.R. 
§ 3.317 is not applicable.  As noted in the introduction, in 
addition to the claims raised at the Board hearing and the 
other claim on appeal, the matter of service connection for 
gastrointestinal symptoms due to an undiagnosed illness is 
referred to the RO for appropriate action.   

As the preponderance of the evidence is against the claim for 
service connection for gastroesophageal reflux disease, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).
 

ORDER


Entitlement to service connection for gastroesophageal reflux 
disease is denied. 


                                                            
REMAND

The veteran served on active duty from November 1989 to June 
1994.  In October 1994, he filed a claim for service 
connection for an irregular heartbeat.  The service medical 
records reflected that in November 1993 he complained of pain 
in his chest and indicated that he had heart trouble.  In 
December 1993, he was assessed with mitral valve prolapse, 
paroxysmal superventricular tachycardia, and premature atrial 
contractions.  An echocardiogram (ECG) was performed in 
January 1994 and it was essentially normal, noting no 
evidence of left ventricular hypertrophy.  

The veteran underwent a VA examination in December 1994.  The 
clinician noted the veteran's irregular heartbeat with 
premature ventricular contractions.  He was sent for chest x-
rays that were normal.  

The RO issued a rating decision in August 1995 in which it 
noted that in the absence of pathological evidence of organic 
cardiovascular disease, an abnormal EKG, or a single elevated 
blood pressure reading, laboratory findings alone are not 
considered to be a disability under the law.  

The veteran failed to file a notice of disagreement with the 
RO's decision within a year of notification of that decision.  
Therefore, the decision became final.

In August 2000, the veteran sought to reopen his claim for 
service connection for a heart disability.  The only new 
evidence submitted was an April 1996 report of medical 
history given to the MT Air National Guard Medical Board in 
which he indicates a history of pain or pressure in chest, 
palpitation or pounding heart, and heart trouble.  The 
Medical Board's examination of the veteran found his heart to 
be normal.  

The veteran underwent a VA examination in January 2001 in 
which the clinician noted a history of an irregular heartbeat 
that began in 1994.  He also noted that the veteran had not 
sought medical treatment since then.  Upon examination, he 
found that the veteran's heart sounds were regular, without 
murmur, rubs or clicks.  He also acknowledged that there has 
been no change in the veteran's condition since August 1995.  
Outpatient reports from January 2003 show a normal heart with 
normal rate, and no murmurs, rubs, or clicks.  

The veteran attended a videoconference hearing in December 
2003 in which he once again stated that he had an irregular 
heartbeat that began in 1993 or 1994.  He admitted that he 
has not sought treatment for his heart condition.  He 
testified that a nurse that administered an EKG told him that 
it looked more like it was a neurological problem rather than 
a heart problem.  

The veteran also stated that he suffered from carpal tunnel 
syndrome, ulnar nerve entrapment, muscle spasms, cramps, 
fatigue, poor healing, headaches, and a skin disorder and dry 
scalp.  The Board notes that the veteran has not been 
diagnosed with any disability as a result of any of the 
symptoms, nor has he been diagnosed with a heart disability.  
The Board further notes that many of these symptoms may be 
compensable under 38 C.F.R. § 3.317 regarding compensation 
for disabilities due to undiagnosed illnesses.  Since the RO 
did not address the issue of compensation due to an 
undiagnosed illness, the case must be remanded for further 
development.  

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the veteran must 
be notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claim.

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for any heart condition (to 
include irregular heartbeat), carpal 
tunnel syndrome, ulnar nerve entrapment, 
muscle spasms, cramps, fatigue, poor 
healing, headaches, and any skin disorder 
(to include dry scalp) since service.  
After securing the necessary releases, all 
such records that are not already in the 
claims folder should be obtained.  

3.  The RO should undertake any additional 
development necessary to adjudicate the 
claim, to include providing the veteran 
with a medical examination, or obtaining a 
medical opinion.  

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
received to reopen a claim for service 
connection for an irregular heartbeat, to 
include as due to an undiagnosed illness 
under 38 C.F.R. § 3.317, with 
consideration of all of the evidence 
obtained since the October 2001 rating 
decision.     

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant action 
taken on the claim, to include a summary 
of all of the evidence added to the record 
since the January 2003 Statement of the 
Case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



